Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 regarding the previous prior art rejections of the independent claims 1 and 18 have been fully considered but they are not persuasive. 
Applicant first argues that Feiweier I does not teach or disclose a user selectable boost parameter that describes an increased utilization of a power output of a magnetic resonance device and directly describes a desired number of repetitions of a protocol section. Accordingly, it follows that Feiweier I does not teach or disclose determining adaptation parameters based on a user selectable boost parameter that directly describes a desired number of repetitions of a protocol section, such that the desired number of repetitions directly described by the boost parameter is established while complying with an operating limit, as recited by independent claim 1. Applicant then states that Miyazaki does not fill the gaps.
	The examiner respectfully disagrees. Feiweier I does teach a user selectable boost parameter that describes an increased utilization of a power output of a magnetic resonance device [¶0047, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc.]. The repetition time can describe increased utilization of a power output of a magnetic resonance device. For instance, shortening the TR leads to increased power utilization, while increasing the TR can lead to decreasing the power utilization. 
	Feiweier I also teaches determining, by a processor and at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, such that a desired number of repetitions described by the boost parameter is established while complying with the operating limit, the desired number of repetitions being at least two, the adaptation parameters comprising at least some of the protocol parameters [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See Fig. 3 and Fig. 4, entire flow charts which describe adjusting measurement sequences to comply with limits. See also rest of reference.]. Feiweier teaches that the TR corresponds to repetition rate [¶0055, “In step 3.VI, a test is carried out to check whether the partial module that has been tested can be repeated at least as often as specified, without exceeding physiological limits. If that is the case, which is marked in FIG. 2 with “y”, the method is terminated. If the physiological limits are being exceeded, which is marked in FIG. 2 with “n”, the repetition rate can be reduced in step 3.VII. This can ensue, for example, by the insertion and/or extension of a pause. Furthermore, the partial module can be further modified by modifying the influencing parameter that relates to low physiological exposure rates. Step 3.VI can subsequently be repeated.” The insertion or extension of pauses is how the TR changes and the disclosure also states an influencing parameter includes TR.]. Therefore, Feiweier teaches a boost parameter (TR) that indirectly describes the desired number. 
	Miyazaki, which is also in the field of MRI, teaches the received boost parameter directly describes the desired number [Fig. 8, wherein the number of repetitions directly describes the desired number of repetitions. See also rest of reference.]. Miyazaki also teaches receiving a boost parameter from a user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device [Fig. 8, wherein the number of repetitions can be set by the user. See also rest of reference.]. Miyazaki further teaches determining adaptation parameters based on a user selectable boost parameter that directly describes a desired number of repetitions of a protocol section [¶0037, Fig. 8, wherein total time of acquisition is adjusted based on the number of repetitions. See also rest of reference.], such that the desired number of repetitions directly described by the boost parameter is established while complying with an operating limit [Fig. 8, button 78, wherein the user can select a total acquisition time not exceed a certain amount of time, ¶0111. If the button 78 is selected and set at 6 mins (as shown), then the number of repetitions set 72b complies with this operating limit. See also rest of reference.].
	Therefore, the combination of Feiweier I and Miyazaki does teach the argued limitations of intendent claims 1 and 18.
	Further, the applicant argues “Accordingly, it follows that Feiweier I does not teach or disclose determining adaptation parameters based on a user selectable boost parameter that directly describes a desired number of repetitions of a protocol section, such that the desired number of repetitions directly described by the boost parameter is established while complying with an operating limit, as recited by independent claim 1. (emphasis added). Applicant argues the emphasized limitations and states as “recited by claim 1”. The examiner would like to note that this is not the same wording disclosed in claim language. 

Applicant's arguments filed 06/14/2022 regarding the previous prior art rejections of the independent claim 17 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Feiweier I and Miyazaki does not teach or disclose "a processor configured to determine adaptation parameters based on" a boost parameter "such that a desired number of repetitions of the protocol described by the boost parameter" of at least two "is established while complying with the operating limit," as recited by independent claim 17. Applicant further states that, "Feiweier is silent in teaching repetitions of the protocol." See, Office Action, p. 13. It follows that Feiweier does not teach or disclose a boost parameter that describes "an increased utilization of a power output of the magnetic resonance device while limiting a repeatability of the protocol," as required by independent claim 17. Accordingly, Feiweier does not teach or disclose "a processor configured to determine adaptation parameters based on" a boost parameter "such that a desired number of repetitions of the protocol described by the boost parameter" of at least two "is established while complying with the operating limit," as recited by independent claim 17.
The examiner respectfully disagrees. Feiweier I does teach disclose a boost parameter that describes "an increased utilization of a power output of the magnetic resonance device while limiting a repeatability of the protocol," [¶0047, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc.]. The repetition time can describe increased utilization of a power output of a magnetic resonance device. For instance, shortening the TR leads to increased power utilization, while increasing the TR can lead to decreasing the power utilization. This affects a repeatability of the pulse sequence.
Feiweier further teaches "a processor configured to determine adaptation parameters based on" a boost parameter such that a desired number of repetitions described by the boost parameter of at least two "is established while complying with the operating limit," [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See Fig. 3 and Fig. 4, entire flow charts which describe adjusting measurement sequences to comply with limits. See also rest of reference.]. Feiweier teaches that the TR corresponds to repetition rate [¶0055, “In step 3.VI, a test is carried out to check whether the partial module that has been tested can be repeated at least as often as specified, without exceeding physiological limits. If that is the case, which is marked in FIG. 2 with “y”, the method is terminated. If the physiological limits are being exceeded, which is marked in FIG. 2 with “n”, the repetition rate can be reduced in step 3.VII. This can ensue, for example, by the insertion and/or extension of a pause. Furthermore, the partial module can be further modified by modifying the influencing parameter that relates to low physiological exposure rates. Step 3.VI can subsequently be repeated.” The insertion or extension of pauses is how the TR changes and the disclosure also states an influencing parameter includes TR.]. Therefore, Feiweier teaches a boost parameter (TR) that indirectly describes the desired number.
Feiweier teaches the boost parameter describes a desired number of repetitions of the protocol section [See repetition rate is of partial module of measurement sequence. TR describes repetition rate, as described above.]. Therefore, the only limitation Feiweier is silent in teaching is the boost parameter describes a desired number of repetitions of the protocol (not protocol section). 
Miyazaki further teaches the boost parameter describes a desired number of repetitions of the protocol [Fig. 8, wherein the number of repetitions directly describes the desired number of repetitions. See also rest of reference.]. Miyazaki also teaches receiving a boost parameter from a user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device [Fig. 8, wherein the number of repetitions can be set by the user. See also rest of reference.]. Miyazaki further teaches determining, by a processor and at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, [¶0037, Fig. 8, wherein total time of acquisition is adjusted based on the number of repetitions. The number of repetitions is 5. See also rest of reference.], such that a desired number of repetitions of the protocol described by the boost parameter is established while complying with the operating limit, the desired number of repetitions being at least two [Fig. 8, button 78, wherein the user can select a total acquisition time not exceed a certain amount of time, ¶0111. If the button 78 is selected and set at 6 mins (as shown), then the number of repetitions set 72b complies with this operating limit. See also rest of reference.].
Therefore, the combination of Feiweier and Miyazaki does teach the argued limitations of independent claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US 2015/0285885), in view of Miyazaki (US 2017/0254869).

Regarding claim 1, Feiweier teaches a method for operating a magnetic resonance device, the magnetic resonance device comprising at least one component that has an operating limit in relation to a state parameter, the at least one component being for recording magnetic resonance data using a protocol that comprises at least one magnetic resonance sequence, wherein the protocol is described by protocol parameters, and a protocol parameter set that, in relation to a protocol section, allows the protocol section to be repeated as often as desired without exceeding the operating limit is provided or determined, the method comprising: 
	receiving a boost parameter from a user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device while limiting a repeatability of the protocol section [¶0047, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc. ¶0048, wherein a user can edit the control parameters. ¶0055, The repetition time can describe increased utilization of a power output of a magnetic resonance device. For instance, shortening the TR leads to increased power utilization, while increasing the TR can lead to decreasing the power utilization. See also rest of reference.]; 
	determining, by a processor and at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, such that a desired number of repetitions described by the boost parameter is established while complying with the operating limit, the desired number of repetitions being at least two, the adaptation parameters comprising at least some of the protocol parameters [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See Fig. 3 and Fig. 4, entire flow charts which describe adjusting measurement sequences to comply with limits. TR corresponds to repetition rate as disclosed by ¶0055. See also rest of reference.]; and 
	recording, by a controller, magnetic resonance data with the protocol, using the determined adaptation parameters [Fig. 3-4, wherein measurement protocols are then executed to obtain MRI data. See Fig. 4, wherein EPI pulse sequences are executed. ¶0043, wherein image data is reconstructed.].
	However, Feiweier is silent in teaching wherein the received boost parameter directly describes the desired number.
	Miyazaki, which is also in the field of MRI, teaches receiving a boost parameter from a user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device [Fig. 8, wherein the number of repetitions can be set by the user. See also rest of reference.]; determining, by a processor and at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, such that a desired number of repetitions described by the boost parameter is established [¶0037, Fig. 8, wherein total time of acquisition is adjusted based on the number of repetitions. See also rest of reference.]; and wherein the received boost parameter directly describes the desired number [Fig. 8, wherein the number of repetitions directly describes the desired number of repetitions. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Feiweier and Miyazaki because Feiweier teaches that it is known in the art for magnetic resonance sequence to have repetition times and repetition rates and that a user can control certain parameters of magnetic resonance pulse sequences and Miyazaki teaches that a user can directly select the amount of repetitions for a magnetic resonance sequence [Miyazaki – Fig. 8]. 

Regarding claim 2, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein determining the adaptation parameters comprises simulating a response of the state parameter [¶0017, ¶0020, ¶0052, ¶0060 wherein testing/simulating is performed based on models. See also rest of reference.].

Regarding claim 3, Feiweier and Miyazaki teach the limitations of claim 2, which this claim depends from.
	Feiweier further teaches wherein simulating the response of the at least one state parameter comprises rolling out the protocol section, using a state parameter model, or a combination thereof [¶0017, ¶0020, ¶0052, ¶0060 wherein testing/simulating is performed based on models. See also rest of reference.].

Regarding claim 4, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein the adaptation parameters are determined using a solution strategy, an optimization method that is selectable, or a combination thereof [¶0045, optional optimizer can be used. ¶0057, solution strategies are disclosed. ¶0061, wherein a maximum gradient slew rate is selected so that an echo train is as short as possible. See also rest of reference.].

Regarding claim 5, Feiweier and Miyazaki teach the limitations of claim 4, which this claim depends from.
	Feiweier further teaches wherein the adaption parameters are determined using the optimization method, the optimization method being user selectable [¶0045, additional optional optimizer can be used, which optimizes already optimized pulse sequences. ¶0048 and ¶0057, wherein user can select and change parameters to optimize the pulse sequence. ¶0058-0059, wherein if limits are exceeded, a user dialog can be displayed to show different correction proposals. The user can also modify parameters to have the pulse sequence abide by the thresholds.  See also rest of reference.].

Regarding claim 6, Feiweier and Miyazaki teach the limitations of claim 4, which this claim depends from.
	Feiweier further teaches wherein the adaptation parameters are determined using the solution strategy, the solution strategy describing an objective [¶0057 and ¶0061, wherein a maximum gradient slew rate is selected so that an echo train is as short as possible. Parameters are then adjusted if the limits are exceeded. See also rest of reference.].

Regarding claim 7, Feiweier and Miyazaki teach the limitations of claim 6, which this claim depends from.
	Feiweier further teaches wherein the objective comprises a reduction in a total time for performing the protocol, increasing a magnetic resonance data quality, or maximizing or minimizing at least one specific protocol parameter of the protocol parameters [¶0061, wherein a maximum gradient slew rate is selected so that an echo train is as short as possible. Parameters are then adjusted if the limits are exceeded. See also rest of reference.].

Regarding claim 8, Feiweier and Miyazaki teach the limitations of claim 4, which this claim depends from.
	Feiweier further teaches wherein when the adaptation parameters are not determinable due to a conflict, in order to establish the desired number of repetitions defined by the boost parameter while complying with the operating limit, as a conflict strategy, at least one further protocol parameter, the boost parameter, or the at least one 3further protocol parameter and the boost parameter are adapted in order to resolve the conflict, the solution strategy is changed, or a combination thereof [¶0057, wherein when a value is selected to be “Red” other parameters can be adjusted to execute the measurement sequence. See also rest of reference.].

Regarding claim 9, Feiweier and Miyazaki teach the limitations of claim 8, which this claim depends from.
	Feiweier further teaches wherein the conflict comprises an unsuitable initial system state, a user-specified value range for one of the adaptation parameters that cannot be complied with, or a combination thereof [¶0057, wherein when a value is selected to be “Red” other parameters can be adjusted to execute the measurement sequence. See also rest of reference.].

Regarding claim 10, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein the adaptation parameters are determined taking a current system state of the magnetic resonance device in relation to the state parameter before a start of the protocol section into consideration  [¶0057 and ¶0061, wherein a maximum gradient slew rate is selected so that an echo train is as short as possible. Parameters are then adjusted if the limits are exceeded. See also Figs. 3-5 and rest of reference.].

Regarding claim 12, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein when a number of repetitions of the protocol section as requested by the user, automatically triggered, or as requested by the user and automatically triggered exceeds the desired number, a protocol parameter set for unlimited repetitions is used, a measurement pause is inserted for repetitions subsequent to the desired number, or a combination thereof [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See also rest of reference.].
	Miyazaki further teaches a number of repetitions of the protocol section as requested by the user, automatically triggered, or as requested by the user and automatically triggered [Fig. 8, wherein the number of repetitions can be set by the user. See also rest of reference.].

Regarding claim 13, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein only magnetic resonance sequences that are repeatable as often as desired are used in protocol portions of the protocol that are 4 located outside of the protocol section  [¶0055, wherein a pause is inserted when the limit is exceeded. Then the pulse sequence resume after the pause. Protocol parameters for pauses can be run unlimited times. See also rest of reference.], a plurality of protocol sections in the protocol to which a boost parameter is assignable in each case are defined [¶0047-0048, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc. See also rest of reference.], or a combination thereof.
	Miyazaki also further teaches a plurality of protocol sections in the protocol to which a boost parameter is assignable in each case are defined [Fig. 8, wherein 20% of the k-space can be acquired five times. See also rest of reference.]. 

Regarding claim 15, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches further comprising: interrupting, by a monitoring unit of the magnetic resonance device, the protocol due to the operating limit being exceeded [¶0055, wherein a pause is inserted when the limit is exceeded. Then the pulse sequence resume after the pause. See also rest of reference.]; and continuing the protocol or restarting the protocol using a protocol parameter set for unlimited repetitions after the protocol is interrupted [¶0055, wherein a pause is inserted when the limit is exceeded. Then the pulse sequence resume after the pause. Protocol parameters for pauses can be run unlimited times. See also rest of reference.].

Regarding claim 16, Feiweier and Miyazaki teach the limitations of claim 1, which this claim depends from.
	Feiweier further teaches wherein: the state parameter describes a temperature of the at least one component, a load state in a power amplifier device as a component of the at least one component, or a combination thereof; the protocol section comprises a measurement with an EPI magnetic resonance sequence, a diffusion measurement, a measurement with a TSE sequence, or any combination thereof [¶0017, ¶0061-0062. See also rest of reference.]; or a combination thereof.

Regarding claim 17, Feiweier teaches a magnetic resonance device comprising: 
	at least one component that has an operating limit in relative to a state parameter [¶0023-0024, ¶0028, ¶0031, ¶0051. See also rest of reference.], the at least one component being configured to record magnetic resonance data using a 5protocol that comprises at least one magnetic resonance sequence [¶0023-0024, ¶0028, ¶0031, ¶0051. See also rest of reference.], wherein the protocol is described by protocol parameters, a protocol parameter set that, in relation to a protocol section, allows the protocol section to be repeated as often as desired without exceeding the operating limit, is providable or determinable [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See also rest of reference.]; 
	a user interface [¶0047, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc. ¶0048, wherein a user can edit the control parameters. See also rest of reference.]; 
	a controller in communication with the user interface, the controller being configured to operate the magnetic resonance device, the operation of the magnetic resonance device comprising receipt of a boost parameter from the user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device while limiting a repeatability of the protocol [¶0047, wherein the pulse sequence is chosen by operator and different parameters can be chosen such as TR, number of slices, etc. ¶0048, wherein a user can edit the control parameters. ¶0055, The repetition time can describe increased utilization of a power output of a magnetic resonance device. For instance, shortening the TR leads to increased power utilization, while increasing the TR can lead to decreasing the power utilization. See also rest of reference.]; and 
	a processor in communication with the controller, the processor being configured to determine, at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, such that a desired number of repetitions described by the boost parameter is established while complying with the operating limit, the desired number of repetitions being at least two, the adaptation parameters comprising at least some of the protocol parameters  [¶0055, wherein when the physiological limits or hardware limits are reached, the repetition rate can be reduced by inserting pauses or extending a pause. See Fig. 3 and Fig. 4, entire flow charts which describe adjusting measurement sequences to comply with limits. TR corresponds to repetition rate as disclosed by ¶0055. See also rest of reference.], 
	wherein the controller is further configured to record magnetic resonance data with the protocol, using the determined adaptation parameters [Fig. 3-4, wherein measurement protocols are then executed to obtain MRI data. See Fig. 4, wherein EPI pulse sequences are executed. ¶0043, wherein image data is reconstructed.].
	However, Feiweier is silent in teaching repetitions of the protocol. 
	Miyazaki, which is also in the field of MRI, teaches receiving a boost parameter from a user interface, the boost parameter being selectable by a user and describing an increased utilization of a power output of the magnetic resonance device [Fig. 8, wherein the number of repetitions can be set by the user. See also rest of reference.]; determining, by a processor and at least for the protocol section, adaptation parameters in a manner that is at least partially automatic based on the boost parameter, such that a desired number of repetitions of the protocol described by the boost parameter is established, the desired number of repetitions being at least two, [¶0037, Fig. 8, wherein total time of acquisition is adjusted based on the number of repetitions. See also repeat acquisition a predetermined number of times button 71, the number of repetitions being 5. See also ¶0061-0062, wherein 100% of the k-space is repeated 5 times. See also rest of reference.]; and wherein the received boost parameter directly describes the desired number [Fig. 8, wherein the number of repetitions directly describes the desired number of repetitions. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Feiweier and Miyazaki because Feiweier teaches that it is known in the art for magnetic resonance sequence to have repetition times and repetition rates and that a user can control certain parameters of magnetic resonance pulse sequences and Miyazaki teaches that a user can directly select the amount of repetitions for a magnetic resonance sequence [Miyazaki – Fig. 8].

Regarding claim 18, the same reasons for rejection as claim 1 also apply to this claim. Claim 18 is merely the non-transitory computer-readable storage medium version of method claim 1.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Feiweier, in view of Miyazaki, and in further view of Feiweier (US 2013/0090776, herein referred to as ‘776 to not be confused with previously cited Feiweier.).

Regarding claim 14, Feiweier and Miyazaki teach the limitations of claim 13, which this claim depends from.
	Feiweier and Miyazaki further teach the desired number of repetitions being at least two [Feiweier - ¶0047, ¶0055, times of repetition and repetition rate (times being plural). See also rest of reference. Miyazaki – Fig. 8, wherein the number of repetitions can be set to five and other numbers. See also rest of reference.].
	However, Feiweier and Miyazaki are silent in teaching wherein in the case of the plurality of protocol sections, an influence of the protocol section that was previously performed with the desired number of repetitions on the initial system state of the magnetic resonance device in relation to the state parameter is taken into consideration at a start of a temporally subsequent protocol section.
	‘776, which is also in the field of MRI, teaches wherein in the case of the plurality of protocol sections, an influence of the protocol section that was previously performed with the desired number of repetitions on the initial system state of the magnetic resonance device in relation to the state parameter is taken into consideration at a start of a temporally subsequent protocol section [‘776 - Fig. 3, Fig. 7, and Fig. 9-10, wherein the initial load states are taken into account before calculating the next partial sequence, final pulse sequences are determined to be executed. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Feiweier and Miyazaki with the teachings ‘776 because ‘776 teaches that it is known to determine the load state based on all previous pulse sequence segments because the previous pulse sequences can affect the load/temperature of the components [‘776 - Fig. 3, Fig. 7, and Fig. 9-10].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896